DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed and amended 06 October 2020.
Claims 1, 8, 10-13, 15-17 have been amended.
Claim 14 has been canceled.
Claims 1-13 and 15-18 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to an interactive serving tray adapted to facilitate the delivery of food or beverages in a hospitality environment, the interactive serving tray comprising:  a platter, a host computing data processing system (processor, memory and communication adapter), communicatively coupled over a computer communications network to a mobile computing device affixed to the platter.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a digital image of a customer.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to program instructions which receive and display a contemporaneous location of a customer.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving an indication that a customer has changed locations, generating an alert (visual and audible) and displaying an indication of the changed location.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving an indication of a contemporaneous location of a different individual associated with the customer and displaying an indication of the contemporaneous location.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving an indication of a contemporaneous location of the customer, computing and displaying a navigation route from the contemporaneous location of the serving tray to the contemporaneous location of the customer.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving at the mobile computing device and transmitting an indication that the food or beverage item has been delivered to the customer.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a data processing system adapted to support a multiplicity of interactive serving trays.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to wherein the identity information is a digital image of the customer.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving and transmitting an indication of a contemporaneous location of the customer.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving an indication of a changed location of the customer, generating an alert (visual and audible) and transmitting the adapter to the mobile computing device, the indication of the changed location.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving an indication of a contemporaneous location of a different individual associated with the customer and transmitting to the mobile computing device the indication of the contemporaneous location
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to. Receiving the contemporaneous location of the customer, computing a navigation route from the contemporaneous location of the serving tray to the contemporaneous location of the customer and transmitting the computed route to the mobile computing device.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a computer program product for facilitating the delivery of food or beverages in a hospitality environment to the location of the customer.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving an indication of a changed location of the customer, generating an alert (visual and audible) to the mobile computing device to display the indication of the changed location.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving an indication of a contemporaneous location of a different individual associated with the customer and transmitting the indication of the contemporaneous location to the mobile computing device.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,796,388. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to receiving an indication that the food or beverage item has been delivered to the customer at the remote order processing system.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feret, US Patent 7,692,920 B2.
As per Claims 1-7 regarding “an interactive serving tray having a mobile computing device affixed to the platter (serving tray) that receives and transmits an order of a food or beverage item and identity information of a customer associated with the order.”  Feret in at least Column 1, lines 39-67 and column 2, lines 1-32 discloses an enhanced tray having an integrated display monitor where users may view images, pictorial information, graphical information and/or video.  Feret does not specifically disclose capturing an image and/or location of a customer however; it is believed that Feret’s tray can be configured to perform all of the functions of this invention.  It would have been obvious, at the time of the invention, to one of ordinary skill to modify Feret to perform the functions and limitations of this invention with the motivation to take advantage of integrative nature of the tray.

As per Claim 8-18 regarding “the data processing system for managing a plurality of interactive serving trays.” Feret in at least Column 5, lines53-67 and Column 6, lines 1-64 discloses that the serving tray is connected to the Internet and may execute program to produce an image/video and etc. Feret does not specifically disclose capturing an image and/or location of a customer however; Feret in at least Column 9, lines 1-11 disclose the tray having a video camera 410 and a lens 412 for capturing the image/video of those people and objects, etc. that are near the tray and within the camera’s field of view. Therefore, it is believed that Feret’s tray can be configured to perform all of the functions of this invention.  It would have been obvious, at the time of the invention, to one of ordinary skill to modify Feret to perform the functions and limitations of this invention with the motivation to take advantage of integrative nature of the tray.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Vaseloff et al. US Patent 7,132,926 B2 teaches a smart tray system and method for restaurant inventory management (“Vaseloff”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL DANNEMAN/ Primary Examiner, Art Unit 3687